The Court.
The defendant was indicted, under section 72 of the Penal Code, for presenting to the board of supervisors for allowance a false and fraudulent claim, and was convicted.
There is no merit in the points made by the defendant that the claim as presented contained several items, or that the claim contained items not alleged to be false or fraudulent.
One Lowrey was examined as a witness for the prosecution. On cross-examination, for the purpose of effecting his credibility, the defendant’s counsel asked him whether he had been arrested and convicted of a misdemeanor, and whether he had been incarcerated in the county jail. The court sustained objections to these questions. We see no error. Section 2051, Code of Civil Procedure, limits evidence of this character to conviction of a felony.
For the same purpose, a record of the conviction of the witness Lowrey of a misdemeanor was offered, and the court rejected the evidence. If, in any case, a record of conviction of a misdemeanor is admissible for the purpose of discrediting, it should be made to appear that the offense involved moral turpitude or infamy, which was not done in this case.
The indictment was sufficient, charging the offense, as it did, in the language of section 72, Penal Code.
It was immaterial whether or not the warrant was regularly issued upon which the claim made by the defendant for traveling services was based. We see no error in the record.
Judgment and order affirmed.